Citation Nr: 0837585	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist fracture, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitus 
barbae (PEB) and dry skin, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, OH.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

In a June 2008 VA Form 21-4142, Authorization and Consent to 
Release Information to the VA form, the veteran stated he had 
received treatment for at least his hemorrhoids and dry skin 
at the USAF Academy Hospital from May 1992 through 2006.  The 
Board notes that there are treatment records from the USAF 
Academy Hospital only through January 3, 2006.  Furthermore, 
the 2006 records are for an x-ray of the left wrist and are 
not related to the dry skin or the hemorrhoids.  Lastly, the 
January 2006 records show that they were obtained in March 
2006.  Therefore, the Board cannot be certain that all of the 
pertinent treatment records for 2006 have been obtained.  
These records must be requested and associated with the 
claims file.

Additionally, the record shows that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  Specifically, an award of SSA disability letter of 
June 2002 is of record.  However, the SSA records have not 
been associated with the claims file.  Accordingly, an 
attempt should be made to obtain such records.  38 C.F.R. § 
3.159(c)(2).  

Furthermore, it is determined that an examination is 
necessary in order to accurately assess the severity of the 
veteran's disabilities.  The Board acknowledges that a VA 
examination was performed in May 2005 and that subsequent 
treatment records are of record.  However, the Board finds 
that the treatment records which post-date the VA examination 
are not adequate to properly assess the current level of 
disability of the veteran's disabilities.  Indeed, the most 
recent clinical records addressing the wrist disability are 
dated in 2006, and there are no records at all regarding the 
veteran's hemorrhoids and dry skin.  Furthermore, in 
statements and letters after the VA examination of May 2005, 
the veteran has stated his disabilities have worsened.  As 
the veteran has contended that his symptoms have worsened 
since the last examination, and given the absence of 
contemporaneous clinical records sufficient to evaluate the 
claims, he should be afforded a new one to reflect the 
current severity of his symptoms.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request all outpatient treatment 
records for the veteran from the USAF 
Academy Hospital, for the period of 
time from January 2006 through December 
2006.  

2.  Contact the SSA and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.  Any negative search must be 
documented in the claims folder and 
communicated to the veteran. 

3.  Arrange for an examination(s) to 
determine the severity of the veteran's 
residuals of a left wrist fracture, 
hemorrhoids, and pseudofolliculitis 
barbae (PEB) and dry skin.  All 
necessary tests should be conducted.  
With regard to the left wrist, the 
examiner should comment on the extent, 
if any, of limitation of motion of the 
left wrist, and should also address any 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability and incoordination, 
particularly with repeated movement.  
In regards to the PEB and dry skin, the 
examiner should specifically state the 
percentage of the entire body area 
which is affected by the condition, and 
the percentage of exposed areas 
affected.  

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

								
						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




